Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Response
With regards to the petition decision filed on 1/28/21, the examiner has reviewed the documents filed by the applicant on 7/13/20.  The examiner concludes that the documents are not relevant because it is directed to a completely different application thus are not considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/20 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US PGPub 2014/0008705, hereinafter referred to as “Choi”).
Choi discloses the semiconductor device as claimed.  See figures 2A-2F, and 11A, and 11B, and corresponding text, where Choi teaches, pertaining to claim 1, a solid-state imaging device comprising: a photo diode (50) formed on a substrate (29) (figure 2D; [0056]); a floating diffusion (55) which accumulates a signal charge read from the photo diode (50) (figure 2D; [0056]); a planar gate electrode (40a) formed as to stride the photo diode (50) and the floating diffusion (55) a plurality of vertical gate electrodes (40b) formed in the substrate (29) in a depth direction, wherein the plurality of vertical gate electrode (40b) are above the photo diode (50) and below the floating diffusion (55) (figure2D; [0052], [0056]); and an overflow path (31) formed in a region interposed between the plurality of vertical gate electrodes (figure 2D; [0053]).  
Choi teaches, pertaining to claim 2, further comprising: a planar gate electrode formed so as to extend between the photo diode and the floating diffusion on the substrate, wherein the plurality of vertical gate electrodes are formed integral with the planar gate electrode between the photo diode and the floating diffusion (figure 2D; [0056]).  
Choi teaches, pertaining to claim 3, wherein the overflow path is formed in a region shallower than the plurality of vertical gate electrodes (figure 2D; [0056]).  
Choi teaches, pertaining to claim 4, further comprising: a driving circuit which applies predetermined voltage to the plurality of vertical gate electrodes, wherein the driving circuit applies a negative voltage larger than 
Choi teaches, pertaining to claim 5, an electronic device comprising: a solid-state imaging device including: a photo diode (50) formed on a substrate (29); a floating diffusion (55) which accumulates a signal charge read from the photo diode (50); a planar gate electrode (40a) formed as to stride the photo diode (50) and the floating diffusion (55); a plurality of vertical gate electrodes (40b) formed in the substrate (29) in a depth direction, wherein the plurality of vertical gate electrode (40b) are formed above the photo diode (50) and below the floating diffusion (55); and an overflow path (31) formed in a region interposed between the plurality of vertical gate electrodes (40b).  
Choi teaches, pertaining to claim 6, wherein the overflow path is a path for transferring an amount of signal charges that is beyond a saturation signal amount of the photo diode ([0053]).  
Choi teaches, pertaining to claim 7, wherein the overflow path is in a region that is a shallower depth than the plurality of vertical gate electrodes in the depth direction of the substrate (figure 2D; [0050]).  
Choi teaches, pertaining to claim 8, wherein the overflow path is modulated in two directions (figure 2D; [0050]).  
Choi teaches, pertaining to claim 9, wherein the overflow path has a higher potential than the photo diode and the floating diffusion (figure 2D; [0050]). 
Choi teaches, pertaining to claim 10, further comprising: an overflow barrier of a predetermined potential between the photo diode and the floating diffusion (figure 2D; [0050]).  
Choi teaches, pertaining to claim 11, wherein the floating diffusion is opposite the photo diode across the planar gate electrode (figure 2D; [0056]).  
Choi teaches, pertaining to claim 12, wherein a saturation signal amount does not decrease with time when a mechanical shutter operates (figures 11A and 11B; [0089-0090]).  
Choi teaches, pertaining to claim 13, wherein each of the plurality of vertical gate electrodes have a columnar shape in the depth direction (figure 2D; [0056]).  
Choi teaches, pertaining to claim 14, wherein each of the plurality of vertical gate electrodes have a columnar shape in the depth direction (figure 2D; [0056]).  
Choi teaches, pertaining to claim 15, wherein a region between the photo diode and the floating diffusion is under the planar gate electrode (figure 2D; [0056]).  
Choi teaches, pertaining to claim 16, wherein the overflow path is a path for transferring an amount of signal charges that is beyond a saturation signal amount of the photo diode (figures 11A and 11B; [0089-0090]).  
Choi teaches, pertaining to claim 17, wherein a region around the plurality of vertical gate electrodes passes a signal charge from the photo diode to the floating diffusion (figure 2D; [0056]).  
Choi teaches, pertaining to claim 18, wherein the floating diffusion is opposite the photo diode across the planar gate electrode formed so as to stride across the photo diode and the floating diffusion on the substrate (figure 2D; [0056]).  
Choi teaches, pertaining to claim 19, wherein each of the plurality of vertical gate electrodes have a columnar shape in the depth direction (figure 2D; [0056]).  
Choi teaches, pertaining to claim 20, wherein the overflow path is formed in 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 12, 2021